Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/17/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-3 and 5-20 are pending and are presented for examination.  
Claim 1 is amended to change from “an armature winding wound on every two teeth among the plurality of teeth” to “an armature winding wound on every second tooth among the plurality of teeth”.  This is per examiner’s assumption for purpose of examination, and it is new issue.  In view of amendments, the Examiner withdraws the rejection mailed on 9/20/2021.  
Response to Applicant’s Argument
Regards a situation that, in case of one system failure, another non-failure system operates with a current above normal maximum, sufficient descriptions can be found at cited prior art Nakamura et al (US 20160006387 A1).   
Also refer EP patent office international search report (IDS, 11/17/2020).  
[Abstract] ……… The control portion stops the output to the electric power converter in a failure system, and the control portion increases the maximum current limit value with respect to the output to an electric power converter in a normal system.
[0010] ……..   When the failure detection portion detects the partial system short circuit failure in the electric power converter or the winding group in either of the systems, the the control portion increases the maximum current limit value as a rotation angular velocity of the rotary machine is larger with respect to the output to an electric power converter in a normal system.
[0072] According to an occurrence of the braking torque at the time of the short circuit failure, the maximum torque of the motor 80 may decrease. The inventors have tried to send current to the inverter 601 in the normal system larger than current amount in the normal drive condition so as not to reduce the maximum torque or so as to prevent reduction of the maximum torque as much as possible.
[0075] FIG. 4A to FIG. 4C illustrate examples of increase characteristics of the maximum current limit value Ilim to the motor rotation angular velocity .omega.. A symbol of "Imax" illustrated in a vertical axis corresponds to a rated current at the time when the two systems operate normally. A half of the rated current is illustrated as "Imax/2". The symbol of "Imax/2" corresponds to a maximum current limit value per system in the normal drive condition.
[0081] When the open failure is detected in the first system, since the braking torque by the counter electromotive voltage does not occur in the failure system, it is unnecessary to increase the maximum current limit value Ilim in the normal system. Therefore, the maximum current limit value Ilim in the normal system may be set to the maximum current limit value per system at the time of the normal drive condition, that is, Imax/2. For example, as described in the broken lines in FIG. 4A to FIG. 4C, the maximum current limit value Ilim may be set to Imax/2 irrespective of the motor ration 
[0084] At S1, it is determined whether a failure occurs in the inverter 601 or the winding group 801 in another system (in this case, the first system). When it is determined that both of the inverter 601 and the winding group 801 in another system (the first system) perform normally (S1: YES), the rated current Imax is set to the maximum current limit value Ilim at S2. When it is determined that the inverter 601 or the winding group 801 in another system (the first system) is in failure (S1: NO), it is determined at S3 whether the failure corresponds to the short circuit failure or the open failure.   
[0086] When it is determined that the open failure occurs (S3: NO), the maximum current limit value Ilim is set to the maximum current limit value Ilim at the time when a single system drives. The maximum current limit value Ilim at the time when a single system drives may be equal to the half (Imax/2) of the related current Imax as described in the broken line in FIG. 4A to FIG. 4C. Alternatively, by considering an output of a system, heat radiation, a safety factor, or the like, the maximum current limit value Ilim at the time when a single system drives may be set to a range from the half (Imax/2) of the related current Imax to the related current Imax.   

In summary, Nakamura teaches two systems, and when two systems are normal, I_max is fed to the two systems, I_max/2 per each system.  When one is failed, the other one can have a flow of current more than normal maximum per a system I_max/2, if case of considering an output of a system, heat radiation, a safety factor, or the like.  This is as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is vague and indefinite.  The claim 8 recites “the axial-direction end portions of a tooth”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 8-13 are vague and indefinite because of the following issues: 

    PNG
    media_image1.png
    72
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    85
    641
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    142
    669
    media_image3.png
    Greyscale


In claims 10-13, it is “at least one of constituent components … is”.  It implies one.   Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over REUTLINGER et al (DE 102007029157 A1, US 20100289370 A1 is US version, all in IDS) in view of Castelli et al (US 20060237567 A1) and FURUKAWA . 

As for claim 1, REUTLINGER discloses a permanent-magnet synchronous motor (title, Fig. 6, etc.) comprising: 
a stator iron core (2, 3, official notice, see “prior art made of record”) having a plurality of teeth (2) in an inner circumferential portion thereof and a space surrounded by the inner circumferential portion; 
an armature winding (8) wound on every second tooth among the plurality of teeth (Fig. 6); and 
a rotor (6) that is inserted into the space of the stator iron core and has magnetic-field poles (4) that are each composed of a permanent magnet.  
REUTLINGER further discloses wherein the armature winding (8) is separated into a first armature winding and a second armature winding that are independent from each other (Figs. 11-12; para.0042, 0043). 
It is well-known in the art that minimum three coils can form a three phase.  An example reference is Castelli et al (US 20060237567 A1, see Figs. 3-5).   It has inherent merit of simple structure. 
Note that REUTLINGER further discloses such that (para.0043) “Separating the star points has the advantage in that the braking torque caused by a system fault, i.e. the occurrence of a short circuit and the like, can be reduced”.  This implies, if a failure occurs in one of the first system and the second system, the driving by the one thereof is stopped and the driving is continued by the other one thereof.  

REUTLINGER as modified above is not still sufficiently and clearly describing wherein if the one of the two systems fails, the other one thereof performs the driving with the amount of an electric current that exceeds a maximum current at a normal time when no failure has occurred in the one thereof. 
Nakamura teaches [Abstract, 0010, 0072, 0081, 0084, 0086, etc.] to increase current in one set of windings in case of failure.  See Examiner’s response above. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings the claimed operation manner, for compensating torque when a circuit failure occurs.  

As for claim 2, REUTLINGER as combined discloses the permanent-magnet synchronous motor according to claim 1, and it is obvious wherein in a normal time 
As for claim 3, REUTLINGER as combined discloses the permanent-magnet synchronous motor according to claim 1, and it is obvious wherein in a normal time when the failure has not occurred, the first control apparatus and the second control apparatus independently operate without synchronizing with each other. REUTLINGER (para.0043) and FURUKAWA (pata.0007, 0016, 0110).  
As for claim 5, REUTLINGER as combined discloses the permanent-magnet synchronous motor according to claim 1, wherein FURUKAWA teaches (para.0174-0175, etc.) no electric coupling therebetween, and the stator windings are independently supplied with respective electric currents.  Hence, it is obvious, at a normal time when the failure has not occurred, the first control apparatus and the second control apparatus are configured in such a way that the distribution rates of respective amounts of electric currents to be supplied to the first armature winding and the second armature winding are not equal to each other. 
As for claims 6-7, REUTLINGER as combined discloses the permanent-magnet synchronous motor according to claim 1, and wherein FURUKAWA teaches the first armature winding (U1, V1, W1) and the second armature wiring (U2, V2, W2) are alternately wound on every second tooth; and wherein the first armature winding is wound, as a first winding block, on the teeth, wherein the second armature winding is wound, as a second winding block, on the teeth, and wherein the first winding block and 
As for claim 8, REUTLINGER as combined discloses the permanent-magnet synchronous motor according to claim 1, wherein Castelli discloses at least one of constituent components (considering ring shape yoke portion BD or sensor H1-H3 of stator, Figs. 3-5) of the permanent-magnet synchronous motor are arranged in such a way as to correspond to at least one of the axial-direction end portions of a tooth (see Fig. 3) on which the armature winding is not wound.  It has a merit of providing a base. 
As for claim 11, REUTLINGER as combined discloses the permanent-magnet synchronous motor according to claim 8, wherein it is obvious the constituent component (BD) is an iron core since it appears integrated portion of the stator core.  It is extended in the axial direction of the stator iron core from a tooth on which the armature winding is not wound.  
As for claim 12, REUTLINGER as combined discloses the permanent-magnet synchronous motor according to claim 8, wherein Castelli discloses [0022] the motor comprising a housing and the base (BD, i.e., the at least one of the constituent components).  It is obvious wherein the at least one of the constituent components (BD) is a mounting portion for fixing the permanent-magnet synchronous motor to another constituent member (housing).
As for claim 13, REUTLINGER as combined discloses the permanent-magnet synchronous motor according to claim 8, wherein Castelli discloses the at least one of the constituent components (of BD) is a magnetic sensor (H1-H3) in an angle detection apparatus for detecting a rotation angle of the rotor.

As for claims 15-19, REUTLINGER as combined discloses wherein torque produced by the permanent-magnet synchronous motor is involved in steering of a vehicle. REUTLINGER (para.0001).  FURUKAWA (para.0001). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over REUTLINGER et al (DE 102007029157 A1, US 20100289370 A1 is US version, all in IDS) in view of Castelli et al (US 20060237567 A1) and in further view of FURUKAWA et al (US 20170237377 A1, IDS). 
As for claim 20, REUTLINGER discloses a permanent-magnet synchronous motor (title, Fig. 6, etc.) comprising: 
a stator iron core (2, 3, note that iron core is notoriously old and well known in the art - official notice) having a plurality of teeth (2) in an inner circumferential portion thereof and a space surrounded by the inner circumferential portion; 
an armature winding (8) wound on every second tooth among the plurality of teeth (Fig. 6); and 
a rotor (6) that is inserted into the space of the stator iron core and has magnetic-field poles (4) that are each composed of a permanent magnet. 

It is well-known in the art that minimum three coils can form a three phase.  An example reference is Castelli et al (US 20060237567 A1, see Figs. 3-5).   It has inherent merit of simple structure. 
Note that REUTLINGER further discloses such that (para.0043) “Separating the star points has the advantage in that the braking torque caused by a system fault, i.e. the occurrence of a short circuit and the like, can be reduced”.  This implies, if a failure occurs in one of the first system and the second system, the driving by the one thereof is stopped and the driving is continued by the other one thereof.  
FURUKAWA discloses a permanent-magnet synchronous motor, comprising stator iron core (para.0077, 0128), wherein the first armature winding (2a, Fig. 1) is connected with a first control apparatus (3a), and wherein the second armature winding (2b) is connected with a second control apparatus (3b), wherein driving can be performed by a first system including the first armature winding and the first control apparatus and a second system including the second armature winding and the second control apparatus, and wherein if a failure occurs in one of the first system and the second system, the driving by the one thereof is stopped and the driving is continued by the other one thereof (pata.0007, 0016, 0110).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for securing the safety at failure with the six coil stator.  


Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
FURUKAWA et al (US 20170237377 A1, IDS) discloses a permanent-magnet synchronous motor, comprising stator iron core (para.0077, 0128).  
Kawada et al (US 4626725 A) is another one of old prior arts for stator iron core. 
Imagawa et al (US 20060219470 A1):  Imagawa discloses a permanent-magnet synchronous motor, wherein the first armature winding (three coils 101-103A, Fig. 4A, 4B) is connected with a first control apparatus (43A), and wherein the second armature winding (three coils 101-103B) is connected with a second control apparatus (43B).  Imagawa further discloses wherein driving can be performed by a first system including the first armature winding and the first control apparatus and a second system including the second armature winding and the second control apparatus, and wherein if a failure occurs in one of the first system and the second system, the driving by the one thereof is stopped and the driving is continued by the other one thereof (pata.0043-0045, 0046, 0049).  
The teaching means three phase can be made by three coils, and second system can assist in case of failure of first system.  

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834